DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The objection to applicant's specification made on 08/05/2022 is withdrawn in response to applicant’s correction.
	Applicant's arguments filed 10/13/2022 with respect to claim(s) 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection. For example, the examiner changes the previous 102(a)(1) rejection as being anticipated by Khay-Ibbat et al. (US 2015/0172032 A1) into a 103 rejection as being unpatentable over Khay-Ibbat in view of Wang et al. (US 2020/0053659 A1).

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claims 7 and 15 recite “estimating, by the network device, the carrier component shutoff state of the end device based on an estimated uplink pathloss.” However, there is no support for “estimated uplink pathloss” in the original filed specification. For example, [0013] discloses “the monitoring service may monitor and/or estimate a pathloss value relative to the end device. Based on the pathloss value, the monitoring service may determine whether the end device is nearing or at component carrier shutoff state”, [0032] discloses “access device 107 may use a pathloss estimation or in combination with the power headroom report to determine when end device 130 may be near or at a maximum transmit power state”, and [0041] discloses “gNB 107 may determine the component carrier shut-off state of end device 130 based on a pathloss estimation pertaining to a component carrier or based on message 309 and the pathloss estimation”. The recited paragraphs do not explicitly disclose “estimated uplink pathloss”. Therefore, the limitation of claims 7 and 15 are not supported in the original filed specification.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 5, 8-11, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khay-Ibbat et al. (US 2015/0172032 A1) in view of Wang et al. (US 2020/0053659 A1).

Regarding claim 1, Khay-Ibbat discloses A method comprising: 
analyzing, by a network device of a radio access network, data pertaining to an end device and a carrier aggregation service ([0022]-[0024]: eNB (=network device) receives a report, i.e., a PHR, indicating a power headroom (=data) from a UE (=end device) and analyzes the UE’s ability of carrier aggregation. Fig. 1, [0011]: eNB 130 is a hardware network component in system 100); 
determining, by the network device based on the analysis, that the end device is at or near a carrier component shutoff state ([0022], [0024]: the eNB determines based on the analysis of the report and the UL information that the UE is incapable for further usage of the SCell or that the disabled carrier aggregation should be maintained. [0028]: carrier aggregation disabled state); and 
performing, by the network device in response to the determining, a mitigation procedure directed to the carrier component shutoff state of the end device ([0023]-[0024]: eNB causes the network to disable carrier aggregation and rely only upon the PCC (=mitigation procedure) or to maintain the disabled carrier aggregation based on the report indicating low PHR, RSRP, and RSRQ for the SCells. [0022], [0024]: the analysis of the report and the UL information indicates that the UE is incapable for further usage of the SCell or that the disabled carrier aggregation should be maintained. [0028]: carrier aggregation disabled state).
Khay-Ibbat does not disclose wherein the analyzing comprises: comparing a power headroom value included in the data to a threshold value that is frequency band and component carrier specific.
However, Wang discloses in [0080]-[0081] a network device receives first information including power headroom (=data) from a terminal and in [0106]-[0113] the network device performs a determination based on the first information, and Wang further discloses wherein the analyzing comprises: comparing a power headroom value included in the data to a threshold value that is frequency band and component carrier specific ([0106]-[0113]: the determination based on the first information includes determining whether a power headroom value of the power headroom is less than or greater than 0 (=comparing a power headroom value … to a threshold value). [0078], [0080]-[0081]: the first information includes power headroom of a first component carrier within the NR system (=carrier specific). [0004]: NR is at frequency below 6 GHz (=frequency band specific). Note: Wang’s threshold value of 0 is NR with frequency below 6 GHz specific because the network device determines whether the power headroom value of the first component carrier within the NR system that has a frequency below 6 GHz is less or greater than 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network, as taught by Khay-Ibbat, to determine whether the powerhead room value of a NR component carrier with frequency below 6 GHz is less than or greater than 0, as taught by Wang.
Doing so allows the network device to reduce or increase frequency domain resources allocated to the terminal on the first component carrier (Wang: [0106]-[0113]).

Regarding claim 9, Khay-Ibbat discloses A network device comprising (Fig. 1: eNB 130): 
a processor configured to ([0011]: eNB is a hardware network component): 
analyze data pertaining to an end device and a carrier aggregation service ([0022]-[0024]: eNB receives report, i.e., a PHR, indicating a power headroom (=data) from a UE (=end device) and analyzes the UE’s ability of carrier aggregation), wherein the network device is of a radio access network (Fig. 1, [0011]: eNB 130 is a hardware network component in system 100); 
determine, based on the analysis, that the end device is at or near a carrier component shutoff state ([0022], [0024]: the eNB determines based on the analysis of the report and the UL information that the UE is incapable for further usage of the SCell or that the disabled carrier aggregation should be maintained. [0028]: carrier aggregation disabled state); and 
perform, in response to the determination, a mitigation procedure directed to the carrier component shutoff state of the end device ([0023]-[0024]: eNB causes the network to disable carrier aggregation and rely only upon the PCC (=mitigation procedure) or to maintain the disabled carrier aggregation based on the report indicating low PHR, RSRP, and RSRQ for the SCells. [0022], [0024]: the analysis of the report and the UL information indicates that the UE is incapable for further usage of the SCell or that the disabled carrier aggregation should be maintained. [0028]: carrier aggregation disabled state).
Khay-Ibbat does not disclose wherein, when analyzing, the processor is further configured to: compare a power headroom value included in the data to a threshold value that is frequency band and component carrier specific.
However, Wang discloses in [0080]-[0081] a network device receives first information including power headroom (=data) from a terminal and in [0106]-[0113] the network device performs a determination based on the first information, and Wang further discloses wherein the analyzing comprises: comparing a power headroom value included in the data to a threshold value that is frequency band and component carrier specific ([0106]-[0113]: the determination based on the first information includes determining whether a power headroom value of the power headroom is less than or greater than 0 (=comparing a power headroom value … to a threshold value). [0078], [0080]-[0081]: the first information includes power headroom of a first component carrier within the NR system (=carrier specific). [0004]: NR is at frequency below 6 GHz (=frequency band specific). Note: Wang’s threshold value of 0 is NR with frequency below 6 GHz specific because the network device determines whether the power headroom value of the first component carrier within the NR system that has a frequency below 6 GHz is less or greater than 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network, as taught by Khay-Ibbat, to determine whether the powerhead room value of a NR component carrier with frequency below 6 GHz is less than or greater than 0, as taught by Wang.
Doing so allows the network device to reduce or increase frequency domain resources allocated to the terminal on the first component carrier (Wang: [0106]-[0113]).

Regarding claim 17, Khay-Ibbat discloses A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device of a radio access network (Fig. 1, [0011]: eNB 130 is a hardware network component in system 100), which when executed cause the network device to: 
analyze data pertaining to an end device and a carrier aggregation service ([0022]-[0024]: eNB receives report, i.e., a PHR, indicating a power headroom (=data) from a UE (=end device) and analyzes the UE’s ability of carrier aggregation); 
determine, based on the analysis, that the end device is at or near a carrier component shutoff state ([0022], [0024]: the eNB determines based on the analysis of the report and the UL information that the UE is incapable for further usage of the SCell or that the disabled carrier aggregation should be maintained. [0028]: carrier aggregation disabled state); and 
perform, in response to the determination, a mitigation procedure directed to the carrier component shutoff state of the end device ([0023]-[0024]: eNB causes the network to disable carrier aggregation and rely only upon the PCC (=mitigation procedure) or to maintain the disabled carrier aggregation based on the report indicating low PHR, RSRP, and RSRQ for the SCells. [0022], [0024]: the analysis of the report and the UL information indicates that the UE is incapable for further usage of the SCell or that the disabled carrier aggregation should be maintained. [0028]: carrier aggregation disabled state).
Khay-Ibbat does not disclose wherein an analysis includes to: compare a power headroom value included in the data to a threshold value that is frequency band and component carrier specific.
However, Wang discloses in [0080]-[0081] a network device receives first information including power headroom (=data) from a terminal and in [0106]-[0113] the network device performs a determination based on the first information, and Wang further discloses wherein the analyzing comprises: comparing a power headroom value included in the data to a threshold value that is frequency band and component carrier specific ([0106]-[0113]: the determination based on the first information includes determining whether a power headroom value of the power headroom is less than or greater than 0 (=comparing a power headroom value … to a threshold value). [0078], [0080]-[0081]: the first information includes power headroom of a first component carrier within the NR system (=carrier specific). [0004]: NR is at frequency below 6 GHz (=frequency band specific). Note: Wang’s threshold value of 0 is NR with frequency below 6 GHz specific because the network device determines whether the power headroom value of the first component carrier within the NR system that has a frequency below 6 GHz is less or greater than 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network, as taught by Khay-Ibbat, to determine whether the powerhead room value of a NR component carrier with frequency below 6 GHz is less than or greater than 0, as taught by Wang.
Doing so allows the network device to reduce or increase frequency domain resources allocated to the terminal on the first component carrier (Wang: [0106]-[0113]).

Regarding claim(s) 2, 10, and 18, Khay-Ibbat in view of Wang discloses all features of claim(s) 1, 9, and 17 as outlined above. 
Khay-Ibbat discloses further comprising:
receiving, by the network device from the end device, a power headroom report that includes the data ([0022]-[0023]: eNB receives from the UE the report, i.e., the PHR, indicating the power headroom of the UE, wherein the PHR includes a power headroom with a PHR value, i.e., a positive or high PHR or a zero PHR or negative or low PHR).

Regarding claim(s) 3, 11, and 19, Khay-Ibbat in view of Wang discloses all features of claim(s) 1, 9, and 17 as outlined above. 
Khay-Ibbat discloses wherein the analyzing comprises: 
analyzing, by the network device, a presence and an absence of uplink transmissions from the end device via component carriers of the carrier aggregation service based on an uplink transmission schedule applicable to the uplink transmissions ([0025]: UE only has one UL (=presence and absence of UL transmissions) in the carrier aggregation configuration (=uplink transmission schedule). [0013]: carrier aggregation configuration is provided by the network to the UE).

Regarding claim(s) 5 and 13, Khay-Ibbat in view of Wang discloses all features of claim(s) 1 and 9 as outlined above. 
Khay-Ibbat discloses wherein the performing of the mitigation procedure comprises ([0023]-[0024]: eNB causes the network to disable carrier aggregation and rely only upon the PCC (=mitigation procedure) or to maintain the disabled carrier aggregation): 
allocating, by the network device for a subsequent allocation, fewer secondary component carriers or no secondary component carrier of the carrier aggregation service relative to a previous allocation of the secondary component carriers ([0029]-[0031]: when the UE is scheduled for cross-carrier scheduling, for each reported SCC with a value of zero in a carrier aggregation with PCC the network removes the SCC that has a CQI value of zero. When the SCC is deactivated, the UE no longer transmits the CQI values for the deactivated SCCs).

Regarding claim(s) 8 and 16, Khay-Ibbat in view of Wang discloses all features of claim(s) 1 and 9 as outlined above. 
Khay-Ibbat discloses wherein the network device is a next generation Node B (gNB), an evolved Node B (eNB), a distributed unit (DU), or an evolved Long Term Evolution (eLTE) eNB (Fig. 1, [0011]: eNB 130 is a hardware network component).

 	Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khay-Ibbat et al. (US 2015/0172032 A1) in view of Wang et al. (US 2020/0053659 A1) and Jarrahi Khameneh et al. (US 2016/0278106 A1).

Regarding claim(s) 4, 12, and 20, Khay-Ibbat in view of Wang discloses all features of claim(s) 1, 9, and 17 as outlined above. 
Khay-Ibbat in view of Wang does not disclose, but Jarrahi Khameneh discloses wherein the performing of the mitigation procedure comprises ([0069]: network reduces system resources on SCCs that are unable to receive data): -29-Attorney Docket No. 20200506 
allocating, by the network device for a subsequent allocation, fewer resource blocks on a secondary component carrier of the carrier aggregation service relative to a previous allocation of resource blocks on the secondary component carrier ([0069]: network allocates reduced system resources to SCCs 306 and 308, i.e., by reducing the resource block size, after the SCCs 306 and 308 are tuned with resources to a second subscription to communicate with the network. [0068]: SCC 306 and 308 are part of carrier aggregation with PCC UL 302 and PCC DL 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network, as taught by Khay-Ibbat, to reduce the resource block size for SCCs when the network receives low quality metrics for the SCCs that are carrier aggregated with PCCs, as taught by Jarrahi Khameneh.
Doing so increases the redundancy (Jarrahi Khameneh: [0069]).

	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khay-Ibbat et al. (US 2015/0172032 A1) in view of Wang et al. (US 2020/0053659 A1) and Shen et al. (CN 109996321 A) and Ishii et al. (US 2012/0002577 A1).

Regarding claim(s) 6 and 14, Khay-Ibbat in view of Wang discloses all features of claim(s) 1 and 9 as outlined above. 
Khay-Ibbat in view of Wang does not disclose, but Shen discloses wherein the performing of the mitigation procedure comprises (pg. 2 paragraphs 6-8: base station adjusts transmit power of the UE in the PCC and SCC): 
calculating, by the network device, a transmit power value for the end device and a component carrier of the carrier aggregation service (pg. 2 paragraphs 6-8: UL carrier aggregation where the base station attempts to increase the transmit power in the PCC for the UE. A need to increase the transmit power in the SCC is provided. For example, pg. 4 paragraph 11: base station determines a transmit power control command for instructing a terminal to increase the transmit power of a target component carrier. The transmit power control command may indicate to increase the transmit power by 1 dBM or 3 dBM); and 
transmitting, by the network device to the end device, the transmit power value (pg. 6 paragraph 14-15: base station sends format 0 DCI to the terminal. The format 0 DCI carries the transmit power control command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network, as taught by Khay-Ibbat, to determine a transmit power control command to increase the transmit power of the target component carrier by 1 dBM or 3 dBM and to send the format 0 DCI carrying the transmit power control command to the terminal, as taught by Shen.
Doing so allows the terminal to quickly increase the transmit power on the target component carrier in order to obtain fast traffic, gain and improve user perception, save power consumption of the base station and the terminal, and improve resource utilization rate (Shen: pg. 6 paragraph 15 – pg. 7 paragraph 1).
Khay-Ibbat in view of Wang and Shen does not disclose, but Ishii discloses calculating a transmit power value based on a power headroom report and a pathloss estimation ([0031]-[0032], [0036]: the power estimate unit 11 of an eNB estimates transmission power of an UL signal in a UE based on a pathloss and a power headroom report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the network, as taught by Khay-Ibbat, to determine a transmit power control command to increase the transmit power of the target component carrier by 1 dBM or 3 dBM and to send the format 0 DCI carrying the transmit power control command to the terminal, as taught by Shen, by determining the transmission power of an UL signal based on a pathloss and a PHR, as taught by Ishii.
Doing so allows the transmission format determination unit 13 of the base station to determine a transmission bandwidth based on the transmission power of the uplink signal so that the base station can decrease the transmission bandwidth of the uplink signal (Ishii: [0049], [0052]) and instruct the UE to transmit an uplink signal by using the determined transmission format (Ishii: [0064]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478